F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                         October 10, 2006
                                  TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                            Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                          No. 05-2276
          v.                                              (D. New M exico)
 V ERNO R LEE N O RWO O D ,                          (D.C. No. CR-04-1461 JH)

               Defendant-Appellant.




                             OR D ER AND JUDGM ENT *




Before H E N RY, SEYM O UR, and TYM KOVICH, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Vernor Lee Norwood was charged in a two-count indictment in the United

States D istrict Court for the District of New M exico with (1) conspiracy to



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
possess with intent to distribute 100 kilograms or more of marijuana, see 21

U.S.C. §§ 841(a)(1), (b)(1)(B) and 846; (2) possession with the intent to distribute

100 kilograms or more of marijuana, and aiding and abetting, see id. §§ 841(a)(1),

(b)(1)(B) and 18 U.S.C. § 2. A jury convicted him on both counts, and he was

sentenced to 63 months on each count, to be served concurrently. On appeal, he

contends that (1) there was insufficient evidence to convict him of the drug

crimes; (2) the district court plainly erred when it allowed the government to

introduce certain hearsay statements without first holding an evidentiary hearing;

and (3) his counsel provided ineffective assistance. For the following reasons, w e

affirm.

                          I. FA CTUAL BACKGROUND

      In July 2004, M r. Norwood’s co-defendant, Sam Chehadeh, was working

for W ildcat Express, a trucking company in Detroit, M ichigan. On July 1, 2004,

according to M r. Chehadeh, another truck driver told M r. Chehadeh that he had

been offered $10,000 to drive a load of marijuana from Phoenix, Arizona to

Detroit. Although the driver said that he was not interested, he volunteered to put

M r. Chehadeh in contact with the offeror.

      On July 2 or 3, 2004, the other truck driver introduced M r. Chehadeh to a

man that went by “M azen.” M azen told M r. Chehadeh that he would pay him

$10,000 upon delivery to pick up a load of marijuana in Phoenix and drive it back




                                         -2-
to Detroit. M azen also told M r. Chehadeh that someone else would ride in the

truck with him, handle the money, and exchange it for the marijuana in Phoenix.

Id. at 56. That person was, according to M r. Chehadeh, was M r. Norwood.

      M r. Chehadeh testified that he met M r. Norwood on July 4, 2004, at a truck

stop in Detroit. He stated that M azen introduced M r. Norwood to him as “the

gentleman that is going to be riding with you.” Aple’s Supp. App. vol. I, at 59.

M r. Chehadeh did not identify M r. Norwood as a co-driver in his logbook, and he

testified that M r. Norwood did not ask him to teach him how to be a truck driver,

a theory M r. Norwood later raised in his defense.

      According to M r. Chehadeh, before the pair embarked, M azen gave him

$1,000 and gave M r. Norwood a small box. Although M r. Chehadeh never saw

the contents of the box, he assumed that it contained the payment for the

marijuana. He further testified that M r. Norwood told him that he had been paid

$1,000 a day for similar transactions, and that M azen would send in a law yer if

there was trouble.

      A. The trip to Phoenix

      M r. Chehadeh testified that before heading to Phoenix the truck stopped in

Ohio, Georgia and Arkansas, picking up and delivering loads of ketchup and

soup. The truck then headed to Arizona. In a small town in Texas, M r. Chehadeh

realized he accidentally left M r. Norwood behind. M r. Norwood, who had left the




                                         -3-
truck to get some food, sought help from a police officer, who stopped M r.

Chehadeh about a mile down the road, and M r. N orw ood returned to the truck.

        On July 9, 2004, the two arrived in Glendale, Arizona, where M r. Chehadeh

picked up a load of onions. M r. Norwood then directed M r. Chehadeh to a K-

M art parking lot in Phoenix, where three men met them with a van. M r.

Chehadeh, M r. Norwood, and the three men quickly loaded five or six large boxes

from the van into the trailer, on top of the onions.

        Later, because M r. Chehadeh was worried that the boxes would look

suspicious positioned atop the onions, the two stopped at a truck stop on I-15 to

move the marijuana behind the onions. M r. Chehadeh testified that both he and

M r. Norwood took the bundles of marijuana out of the boxes and loaded them

behind the onions so that they were not visible when the back of the truck was

open.

        B. The arrival at the N ew M exico port of entry

        At about 2:00 p.m. on July 10, 2004, the truck pulled into the New M exico

port of entry near the A rizona border. M r. Chehadeh testified that he told M r.

Norwood to stay in the bunk in the back of the cab because he knew that the

inspectors would get suspicious if M r. Chehadeh had a passenger who was not

recorded into his logbook.

        Oscar Destea, an inspector with the New M exico Department of Public

Safety, M otor Transportation Division, looked at M r. Chehadeh’s logbook and


                                           -4-
noticed some minor violations. Inspector Destea asked him to move into the

inspection yard so that he could conduct an inspection of the truck.

       Inspector Destea asked M r. Chehadeh to step down from the truck and

accompany him and another inspector during the inspection. At some point, the

inspectors noticed that M r. Norwood was in the cab of the truck, and they asked

M r. Chehadeh to get him out of the cab. One of the inspectors asked whether M r.

Norwood w as a co-driver, and M r. Chehadeh told him that M r. Norwood w as just

a passenger. The inspector then asked M r. Chehadeh to open his trailer. M r.

Chehadeh believed that the inspector became suspicious when he saw that the

onions were not stacked in an orderly fashion on their pallets. Both inspectors

climbed on top of the onions and saw that there was something in the trailer other

than onions, which they believed was some sort of contraband. Inspector Destea

then called the state police, and the other inspector asked M r. Chehadeh to drive

the truck into the inspection bay.

      C. M r. Chehadeh and M r. Norwood are arrested

      Officer Cody Smid responded to Inspector Destea’s call and arrested M r.

Chehadeh and M r. Norwood. M r. Chehadeh waived his right to remain silent,

and, after receiving his M iranda warnings, M r. Norwood also agreed to waive his

rights and talk to Officer Smid. W hen asked by Officer Smid if he knew what

w as in the trailer, M r. N orw ood replied that there were onions and brown

packages. He also said that he was in the truck because he was learning to be a


                                          -5-
truck driver. H e denied, though, that M r. Chehadeh was teaching him to drive.

He also stated that he had only known M r. Chehadeh for a week. Then he said,

“W ell, I don’t want to incriminate myself,” and Officer Smid stopped questioning

him. See id. at 154. Later, when M r. Chehadeh and M r. Norwood were sitting

together in a state police car, M r. Norwood asked M r. Chehadeh, “Did you say

anything?” M r. Chehadeh, who had incriminated M r. Norwood is his discussion

with the police, lied and said, “No.” Id. at 97.

      D. The FBI investigation

      The New M exico police eventually turned over the case to the Federal

Bureau of Investigation (FBI). After receiving another M iranda warning, M r.

Norw ood said he had no idea why the FBI agent was interview ing him. He told

the agent that he was learning how to drive a truck, and that one day while in a

supermarket, he bumped into M r. Chehadeh and they struck up a friendship. M r.

Norwood said that he asked M r. Chehadeh if he would teach him how to drive a

truck, and that M r. Chehadeh agreed. A few days later, M r. Chehadeh called M r.

Norwood and told M r. Norwood to meet him on July 4, 2004.

      M r. Norwood stated that he was unaware of the details of the trip to

Georgia. He did say, however, that he met his cousin, Reverend Byrd, som ew here

on the road in Georgia. M r. Norwood did not know where they went from

Georgia but understood that at some point they were in Texas. M r. Norwood




                                         -6-
told the agent he never got out of the truck except to go to the bathroom and to

eat. He said he did not know what happened in Phoenix, and that he never

got out of the truck in Phoenix. He said he did not know what was in the truck

and denied any involvement with any of the packages inside the truck.

      W hen the FBI agent told M r. Norwood that he was going to fingerprint

every package, M r. Norwood said he remembered loading some of the packages,

but denied knowing anything more. The fingerprints found on the packages did

not match M r. Norwood’s.

      M r. Norwood told the agent that he mostly stayed in the back of the truck

during the trip. He stated that he did not help fill out the logbook, and he did not

otherw ise help load or unload the truck. The FBI agent did not believe M r.

Norw ood’s version of events and terminated the interview.

      About three days after M r. Norwood’s arrest, another FBI agent, Oscar

Ramirez, fingerprinted M r. Norwood. Agent Ramirez indicated that M r. Norwood

blurted out “that he was scared, [and] that he had been forced into doing it.” Id.

vol. II, at 60. Apparently, M r. Norwood remarked that someone in his family had

cancer, and that he “knew what those blocks were, . . . but [he] just had to do it.”

Id. at 60-61.

      Toward the end of the encounter, M r. Norwood broke down and started

crying. He said that during the last three days, “he had talked to God and that

God had told him to do the right thing.” Id. at 61. M r. Norwood was very


                                          -7-
emotional and hugged the agent. Id. Agent Ramirez testified he became

concerned because he was wearing his duty weapon, so he pushed M r. Norwood

away and told the case agent, Agent Steve Chambers, what he had learned.

      Agent Chambers then had M r. Norwood step into an interview room, and

began questioning him about the information Agent Ramirez had relayed to him.

Although M r. Norwood was still visibly upset, he told Agent Chambers that he

did not know what he was talking about.

      E. M r. Norwood’s testimony

      M r. Norwood testified that he met M r. Chehadeh on July 4, 2004, through

M r. Chehadeh’s cousin, who took M r. Norwood to a grocery store. There, he met

M r. Chehadeh and then left with him in the truck. M r. Norwood stated that he

wanted to learn to drive a truck to make some money. He stated that M r.

Chehadeh taught him how to shift gears on the semi-tractor trailer and showed

him the logbook and other items in the truck and trailer.

      M r. Norwood testified that he told M r. Chehadeh that he had to be back in

Detroit by the next Friday because his cousin, Reverend Byrd from Georgia, was

going to be staying with him. M r. Norwood said that in Georgia, he had his

cousin Reverend Byrd meet him alongside the road so that he could give him the

keys to his home. He also described the time when M r. Chehadeh left him behind

in Texas, although he testified that M r. Chehadeh knew M r. Norwood was not in

the truck when he drove off.


                                          -8-
        M r. Norwood testified that they picked up some onions somewhere in

Arizona, and that this load was the only one he saw being placed on or removed

from the truck during the entire trip. He also denied helping to load the boxes of

marijuana into the truck. He further denied receiving money to exchange for

marijuana in Phoenix.

        On cross-examination, M r. Norwood testified that he went to sleep after the

onions were loaded, and he did not know whether M r. Chehadeh made any

subsequent stops other than a stop at a restaurant. M r. Norwood also testified that

he received a check each month from his former employer, General M otors, for

slightly over $600, and that he earned extra money by doing odd jobs and

“flipping” houses. He testified that he owned about five homes and seventeen

cars.

        M r. Norwood also testified that he is a diabetic and indicated that if his

blood sugar got very low, he became easily confused, incoherent, and his vision

became blurred. M r. Norwood testified that when he was in the port of entry, he

did not get a chance to check his blood sugar, and he was ailing by the time the

law enforcement officers began to question him.

        M r. Norwood admitted that he understood both the questions that the law

enforcement officers asked and the content of his answers. One of the agents who

questioned him testified that M r. Norwood seemed lucid, and that all his answers

were consistent with the questions asked. The agent testified that M r. Norwood


                                           -9-
did not appear ill, nor did he ever indicate that he was not feeling well during the

interview.

      A few days later, when the agent was transporting him to Albuquerque,

New M exico, M r. Norwood said that he was feeling ill and mentioned his

medication, which he did not have with him. W hen they arrived in Albuquerque,

the agent called the detention center where M r. Norwood had been held and was

informed that the detention center did not have any medication for M r. N orw ood.

The agent also checked all of M r. Norwood’s belongings and the truck, but did

not find any medications.

                                  II. DISCUSSION

      M r. Norwood argues that there was insufficient evidence to support his

conviction; that the district court committed plain error by not holding an

evidentiary hearing regarding the admission of M r. Norwood’s statements to a

law enforcement officer into evidence; and that his trial counsel was ineffective

because she failed to object to certain testimony. For the reasons stated below,

we reject M r. Norwood’s contentions and affirm his conviction.

      A. Sufficiency of evidence

      M r. Norwood contends that the evidence was insufficient for the jury to

convict him on the charges of conspiracy and possession of marijuana. He argues

that the evidence presented by the government showed only proximity to the

illegal activity, but that the only testimony given was from an alleged co-


                                         -10-
conspirator that was not corroborated by any credible evidence. W e review this

claim de novo, “view ing the evidence and the reasonable inferences to be drawn

therefrom in the light most favorable to the government,” and reversing the

conviction “only if no rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” United States v. Toles, 297
F.3d 959, 968 (10th Cir. 2002) (internal quotation marks omitted).

      W e are not persuaded by M r. Norwood’s argument. To establish

conspiracy, the government was required to prove that (1) M r. Norwood and at

least one other person agreed to violate the law, (2) M r. Norwood knew at least

the essential objectives of the conspiracy, (3) he knowingly and voluntarily

became part of the conspiracy, and (4) the alleged coconspirators w ere

interdependent. See United States v. Ivy, 83 F.3d 1266, 1285 (10th Cir. 1996)

(citation and quotation marks omitted). A jury is permitted to infer an agreement

“from the acts of the parties and other circumstantial evidence indicating concert

of action for the accomplishment of a common purpose.” United States v.

Johnson, 42 F.3d 1312, 1319 (10th Cir. 1994). “A jury may presume a defendant

is a knowing participant in the conspiracy when he or she acts in furtherance of

the objective of the conspiracy.” United States v. Carter, 130 F.3d 1432, 1440

(10th Cir. 1997). Interdependence is established when “each coconspirator's

activities constitute essential and integral steps toward the realization of a

comm on, illicit goal.” Id.


                                          -11-
      To prove M r. Norwood guilty of count 2 – possession of 100 kilograms or

more of marijuana with intent to distribute – the government was required to

prove (1) that M r. Norwood possessed more than 100 kilograms of marijuana, (2)

that he knew that it w as marijuana, and (3) that he intended to distribute it. See

United States v. Jenkins, 175 F.3d 1208, 1216 (10th Cir. 1999). “For purposes of

this test, possession may be either actual or constructive. Constructive possession

occurs when a person knowingly has ownership, dominion or control over the

narcotics and the premises where the narcotics are found. Although constructive

possession may be shown by circumstantial evidence, the government must show

a sufficient nexus between the defendant and the narcotics.” Id. (internal

citations and quotation marks omitted). In cases involving joint occupancy of a

vehicle in which narcotics are found, “[t]he government must present some

evidence supporting at least a plausible inference that the defendant had

knowledge of and access to the [narcotics].” United States v. M cKissick, 204
F.3d 1282, 1291 (10th Cir. 2000) (internal citation and quotation marks omitted).

      Viewed in the light most favorable to upholding the verdict, we hold that

there is more than sufficient evidence to support M r. N orw ood’s convictions.

There is no dispute that M r. Norwood was riding as a passenger in a truck that

contained more than 300 kilograms of marijuana. M r. Chehadeh, the driver of the

truck, testified that M r. Norwood carried the money to pay for the marijuana,

arranged for the meeting place to pick up the marijuana, and helped load and


                                         -12-
rearrange the marijuana in the back of the truck. According to M r. Chehadeh, M r.

Norwood told him that he had done this before, that he had been paid $1,000 per

day for the earlier transaction.

      Even without knowing that M r. Chehadeh and M r. Norwood intended to

deliver the marijuana to someone in Detroit (and thereby distribute it), we agree

with the government that the jury could reasonably infer from the quantity of the

marijuana that M r. Norwood intended to distribute it. The jury had ample

evidence from which it reasonably could conclude that M r. Norwood, with M r.

Chehadeh, had constructive possession of the marijuana, knew that it was in the

truck, and intended to distribute it.

      M r. Norwood argues that his flagging down a police officer in Texas to

help him catch up to M r. Chehadeh, who accidentally had left him behind,

demonstrates that he did not know about the marijuana in the truck. However, the

incident in Texas took place before the two loaded the marijuana into the truck.

Thus, M r. Norwood knew there was no marijuana in the truck, and he had no

reason to worry about stopping the police officer.

      B. Lack of Evidentiary Hearing Regarding Certain Hearsay

      M r. Norwood contends that the district court should have held a hearing on

the admissibility of his statements to Officer Smid. M r. Norwood acknowledges

that he did not file a motion to suppress nor ask the district court to hold a

hearing on the admissibility of these statements, and that consequently we review


                                          -13-
the issue for plain error. To establish plain error, M r. Norwood “must show: (1)

an error, (2) that is plain, which means clear or obvious under current law, and (3)

that affect[s] substantial rights.” United States v. Whitney, 229 F.3d 1296, 1308

(10th Cir. 2000); United States v. Olano, 507 U.S. 725, 734 (1993).

       If M r. Norwood is able to satisfy these three elements, then this Court

“may exercise discretion to correct the error if it seriously affect[s] the fairness,

integrity, or public reputation of judicial proceedings.” Whitney, 229 F.3d at

1308 (internal quotation marks omitted). “Although the rigidity of the plain-error

rule is relaxed somewhat when a potential constitutional error is involved, the

defendant bears the burden of demonstrating that he was prejudiced by the error

before this court can grant him relief.” United States v. Toro-Pelaez, 107 F.3d
819, 827 (10th Cir. 1997) (internal citation omitted).

      If a defendant speaks to a law enforcement officer after having been

advised of his or her right to remain silent, the government must prove by a

preponderance of the evidence that the defendant’s waiver of the right was

voluntary. Colorado v. Connelly, 479 U.S. 157, 168 (1986). The waiver may be

inferred from the defendant’s actions and words; an express waiver is not

required. North Carolina v. Butler, 441 U.S. 369, 373 (1979).

      To show a voluntary waiver, the government must establish (1) that the

waiver was the result of free and deliberate choice instead of intimidation,

coercion, or deception, and (2) that the defendant waived the right while fully


                                          -14-
aware of the nature of the right being waived and the consequences of waiving.

M oran v. Burbine, 475 U.S. 412, 421 (1986). To determine whether a statement

was coerced, we consider the defendant’s characteristics, the circumstances

surrounding the statement, and the police tactics used to obtain the statement.

See United States v. Guerro, 983 F.2d 1001, 1004 (10th Cir. 1993).

      After M r. Norwood received his M iranda warnings, he initially agreed to

waive his rights and talk to Officer Smid. Officer Smid asked M r. Norwood if he

knew w hat w as in the trailer, and M r. Norwood replied “that there [were] brown

packages [and] onions in the trailer.” Aple’s Supp. App. vol. I, at 153.

According to Officer Smid, M r. Norwood told him “he was learning to be a

comm ercial truck driver.” Id. W hen asked how long he had known M r.

Chehadeh, M r. Norwood replied he had known him for a week. Then he said,

"Well, I don't want to incriminate myself," and Officer Smid stopped questioning

him. Id. at 154.

      According to the testimony of Agent Chambers, approximately three days

later M r. Norwood again volunteered testimony, this time that "that he was

scared, [and] that he had been forced into doing it.” Aple’ Supp. App. vol. II, at

60. M r. Norwood also told him that he felt it was necessary to take part and drive

with M r. Chehadeh. He said that he “knew what those blocks were, . . . but [he]

just had to do it.” Id. at 60-61. Toward the end of the encounter, M r. Norwood




                                        -15-
broke down and started crying. He said that during the last three days, “he had

talked to God and that God had told him to do the right thing.” Id. at 61.

      M r. Norwood contends that these alleged statements, which he denies were

made, could have only resulted from Agent Ramirez’s “intimidation, coercion or

deception.” A plt’s Br. at 23. Implicit in the jury’s guilty verdict is that M r.

Norwood’s denial of knowledge of the marijuana in the truck and his involvement

in the scheme lacked credibility. Furthermore, “there is no evidence suggesting

M r. [Norwood] was unusually susceptible to coercion because of age, lack of

education, or intelligence.” United States v. Roman-Zarate, 115 F.3d 778, 783

(10th C ir. 1997). When view ed in the context of the entire record at trial, we

cannot say that admitting these statements affected M r. Norwood’s “substantial

rights.” Olano, 507 U.S. at 734.

      C. Ineffective assistance of counsel

      Finally, M r. Norwood contends that his counsel provided ineffective

assistance of counsel when she failed to object to M r. Norwood’s testimony and

that of other government officials. In this circuit, except in rare circumstances,

ineffective assistance of counsel claims must be presented in collateral

proceedings. United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995).

This rule allows a district court to develop the factual record necessary for

effective review. See Massaro v. United States, 538 U.S. 500, 505-06 (2003).

The present claim does not fall into the narrow category of cases that require no


                                          -16-
further development and are therefore suitable for review on direct appeal. Cf.

United States v. Smith, 10 F.3d 724, 728 (10th Cir. 1993) (finding the record

sufficient to review an ineffective assistance of counsel claim on direct appeal

where defense counsel averred to mistakenly omitting a jury instruction on a

lesser included offense). Accordingly, if M r. Norwood intends to pursue this

claim further, he must raise it in a collateral proceeding under 28 U.S.C. § 2255.

                                III. CONCLUSION

      Accordingly, we AFFIRM M r. Norwood’s conviction.

                                               Entered for the Court,


                                               Robert H. Henry
                                               Circuit Judge




                                        -17-